  Case 1:18-cv-00958-JTN-ESC ECF No. 14 filed 11/20/18 PageID.66 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 GRINNING MITTEN LLC
 d/b/a Railtown Brewing Company,

           Plaintiff,
                                                                      Case No. 1:18-cv-958
 v.
                                                                      HON. JANET T. NEFF
 BYRON STATION, LLC
 d/b/a Railbird Taphouse and Brewery,

           Defendant.

 ____________________________/


                                             ORDER

       Counsel of record having appeared for the November 20, 2018 scheduling conference, and

for the reasons set forth during the conference:

       IT IS HEREBY ORDERED that the Rule 16 scheduling conference is ADJOURNED

without date.

       IT IS FURTHER ORDERED that this matter shall be submitted to facilitative mediation.

The parties have seven (7) days from the date of this Order to jointly choose one mediator. Plaintiff

is responsible for notifying the ADR Administrator1 of the name of the selected mediator. If the

parties are unable to jointly select a mediator, they must notify the ADR Administrator, who will

select a mediator for them. Once the mediator is selected, a Notice will issue regarding the method

and schedule for the mediation conference.


       1
       ADR Administrator, U.S. District Court, 399 Federal Building, 110 Michigan St., NW,
Grand Rapids, MI 49503; 616/456-2381; adr@miwd.uscourts.gov.
  Case 1:18-cv-00958-JTN-ESC ECF No. 14 filed 11/20/18 PageID.67 Page 2 of 2



        IT IS FURTHER ORDERED that the parties shall participate in facilitative mediation no

later than January 31, 2019.

        IT IS FURTHER ORDERED that the parties shall, no later than fourteen (14) days from

the date of mediation, file a joint notice indicating that the parties:

        (1)     have reached a resolution of this case and dismissal papers are forthcoming;

        (2)     are continuing to negotiate a resolution and request more time to do so, including a
                detailed explanation of the efforts made thus far, what remains to be done to
                complete the process, and the additional time necessary; or

        (3)     were unable to reach a resolution of this case, and a scheduling conference is
                necessary.



Dated: November 20, 2018                                         /s/ Janet T. Neff
                                                                JANET T. NEFF
                                                                United States District Judge
